Citation Nr: 0212675	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1999, for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to February 
1952 and from April 1952 to January 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted dependency and indemnity 
compensation benefits, effective February 9, 1999.  The 
appellant has appealed the effective date assigned.


FINDINGS OF FACT

1.  Entitlement to dependency and indemnity compensation 
benefits was denied by the RO in an October 1996 rating 
decision.  The appellant was notified of the decision on 
October 18, 1996, and of her appellate rights.  She did not 
appeal the decision within one year of the October 18, 1996, 
notification letter.

2.  Entitlement to dependency and indemnity compensation 
benefits was denied again in October 1996.  The appellant was 
notified of the decision on October 28, 1996, and of her 
appellate rights.  She did not appeal the decision within one 
year of the October 28, 1996, notification letter.

3.  The appellant filed a petition to reopen the claim of 
entitlement to dependency and indemnity compensation 
benefits, which was received on February 9, 1999.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of entitlement to 
dependency and indemnity compensation benefits prior to 
February 9, 1999.  

CONCLUSIONS OF LAW

1.  The October 18, 1996, and October 28, 1996, decisions by 
the RO, which denied entitlement to dependency and indemnity 
compensation benefits, are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

2.  An effective date earlier than February 9, 1999, for the 
award of dependency and indemnity compensation benefits is 
legally precluded.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  

Additionally, in the January 2000 statement of the case and 
the April 2002 supplemental statement of the case, the RO 
explained why an effective date of February 9, 1999, was 
assigned and why an effective date earlier than that date was 
legally precluded.  The RO also included the pertinent 
regulations that applied to the appellant's claim for an 
earlier effective date.  These determinations were mailed to 
the appellant, and correspondence copies were mailed to the 
appellant's accredited representative, the Veterans of 
Foreign Wars of the United States.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the appellant and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to assisting the appellant with obtaining relevant 
records, the Board notes that the appellant has not alleged 
that there are any pertinent records that would assist in the 
grant of an earlier effective date.  Thus, the Board finds 
that the RO was under no obligation to obtain any records on 
behalf of the appellant's claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the appellant and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Decision

The veteran died in August 1996.  At the time of his death, 
he was service connected for traumatic arthritis of the right 
hip, evaluated as 10 percent disabling; degenerative disc 
disease at L5-S1, evaluated as 10 percent disabling; and 
arthritis of the left hip, hearing loss, and hypertension, 
each evaluated as noncompensably disabling.  The death 
certificate showed that the immediate cause of death was 
cerebral metastasis due to (or as likely [a] consequence of) 
transitional cell carcinoma of the bladder.

On September 30, 1996, the appellant submitted a VA Form 21-
530, Application for Burial Benefits.  She indicated on that 
application that she was claiming that the cause of the 
veteran's death was due to service.  She attached a certified 
copy of the death certificate.

In an October 8, 1996, rating decision, the RO denied service 
connection for cause of the veteran's death.  The RO 
determined that the service medical records did not show any 
findings regarding a disability related to the cause of 
death.  Additionally, the RO stated that a condition related 
to the cause of death was not shown to have been manifested 
within one year of service.  The RO listed the veteran's 
service-connected disabilities and stated that the evidence 
did not show that a service-connected disability had 
contributed materially to the veteran's death.  In an October 
18, 1996, letter, the RO informed the appellant that, "No 
additional burial benefits are payable, as it has been 
determined that the veteran's death was not due to service-
connected causes."  The RO attached a copy of the rating 
decision and a copy of the appellant's appeal rights, 
stating, "Please see the enclosed VA Form 4107, which 
explains your procedural and appeal rights."

A VA Form 21-534, Application for Dependency and Indemnity 
Compensation, was received at the RO on September 30, 1996.  
The appellant checked "yes" to the question of "Are you 
claiming that the cause of death was due to service?"

In an October 28, 1996, letter, the RO stated that it had 
received her claim for benefits because of the veteran's 
death.  The RO informed the appellant that dependency and 
indemnity compensation may be paid to eligible dependents 
when the veteran died while in service, when the veteran died 
of a service-connected disability, or when the veteran was 
totally disabled because of the service-connected disability 
but had died of other causes.  The RO stated that her claim 
for dependency and indemnity compensation had not been 
approved because the veteran's death did not meet any of 
those conditions.  The RO added that it had sent her a copy 
of the October 1996 rating decision, when it denied service-
connected burial benefits.  Lastly, the RO informed the 
appellant that she could see the enclosed VA Form 4107, which 
explained her procedural and appellate rights.

On February 9, 1999, the Veterans Assistance Office in El 
Paso, Texas, submitted a claim, filed on behalf of the 
appellant, asserting that the veteran's death was service 
connected "based upon new and material evidence."  In an 
attached statement, the appellant asserted that there had 
been an error in the original death certificate, which had 
failed to include "carcinoma of the lung" as contributing 
to the veteran's death.  She stated that this omission was 
later brought to the attention of the physician, who had 
provided the information on the August 1996 death 
certificate, and that he had amended the death certificate.  
She attached a copy of the amended death certificate.  The 
amended death certificate shows that the immediate cause of 
the veteran's death was cerebral metastasis due to "(or as 
likely [a] consequence of)" transitional cell carcinoma of 
the bladder due to "(or as likely [a] consequence of)" 
carcinoma of the lung.  The amended death certificate was 
signed by the physician and dated "3-11-98."  The certified 
copy of the death certificate that the appellant provided was 
issued on June 5, 1998.  The appellant alleged that because 
the veteran had served in Vietnam and thus had been exposed 
to Agent Orange, that the cancer of the lung should be 
considered service connected and that the veteran's death 
should also be service connected.

In a July 1999 rating decision, the RO agreed with the 
appellant and determined that the carcinoma of the lung was 
incurred as a result of exposure to Agent Orange in service 
and granted dependency and indemnity compensation benefits, 
effective February 9, 1999, the date of the appellant's 
petition to reopen the claim for entitlement to dependency 
and indemnity compensation benefits.

The appellant seeks an effective date earlier than February 
9, 1999, for the grant of dependency and indemnity 
compensation benefits.  Specifically, the appellant states 
that it was not her fault that the original death certificate 
failed to include carcinoma of the lung as contributing to 
the cause of the veteran's death and that she should not be 
penalized for such error.  She believes that she is entitled 
to an effective date going back to September 1996, when she 
filed her initial claim for dependency and indemnity 
compensation benefits.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2001) (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than February 9, 1999, for the grant 
of dependency and indemnity compensation benefits.  The 
reasons follow.

First, the October 1996 rating decision, which denied 
dependency and indemnity compensation benefits, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Board notes 
that the October 18, 1996, and October 28, 1996, letters were 
sent to the address that the appellant provided in her 
September 1996 applications for benefits.  They were not 
returned as undeliverable, and thus she is presumed to have 
received these notifications.  See Mindenhall, 7 Vet. App. at 
274.  The appellant did not file a notice of disagreement 
within one year of the October 1996 determination letters.  
Thus, an effective date going back to September 1996 is 
legally precluded without a finding of clear and unmistakable 
error at the time of the October 1996 rating decision.

Following the October 1996 letters, the appellant filed a 
petition to reopen the claim for dependency and indemnity 
compensation benefits on February 9, 1999, through a service 
organization.  At that time, she attached an amended death 
certificate, which showed that carcinoma of the lung had 
contributed to the veteran's death.  The amended death 
certificate established new and material evidence to both 
reopen and grant the claim for dependency and indemnity 
compensation benefits.  Accordingly, the RO awarded 
dependency and indemnity compensation benefits as of February 
9, 1999.  

The law and the regulation state specifically that when a 
previously denied claim is reopened and granted, the 
effective date assigned will be the date entitlement arose or 
date of claim, whichever is later.  Even if entitlement arose 
at the moment the physician changed the death certificate in 
March 1998, to include carcinoma of the lung as contributing 
to the veteran's death, the claim was filed on February 9, 
1999, which is the later date.  The Board is bound by the 
applicable statute and regulation pertaining to effective 
dates.  38 C.F.R. § 19.5 (2001).  The effective date assigned 
by the RO is the correct effective date for the award of 
dependency and indemnity compensation benefits.  

There is nothing in the record between the October 1996 
denials and the February 1999 petition to reopen that could 
be construed as an informal claim for dependency and 
indemnity compensation benefits.  See 38 C.F.R. § 3.155(a).  
The Board has thoroughly reviewed the evidence of record and 
the law and regulations that pertain to effective dates and 
finds that there is no basis to allow an earlier effective 
date.

The appellant's representative has asserted that the holding 
in Nehmer v. VA of the Gov't of the United States, 712 F. 
Supp. 1404 (N.D. Cal. 1989), is applicable to the appellant's 
claim and that an effective date of September 1996 is 
warranted, as that is when the appellant filed her initial 
claim for dependency and indemnity compensation benefits.  In 
Nehmer, the District Court determined that any claim for 
service connection of death or disability, which was later 
determined to be related to exposure to Agent Orange pursuant 
to the Secretary's revised regulations, must be 
readjudicated.  In those cases involved in Nehmer, the 
claimants had been denied compensation benefits based upon 
the disability or cause of death not being related to 
service, to include Agent Orange exposure.  The disability or 
death that had been previously denied as not being service 
connected was later determined to be related to Agent Orange 
exposure, and thus, the District Court determined that these 
claims must be readjudicated as though the denial of 
compensation benefits had never occurred.  

Having stated the above, the Board finds that the 
representative's arguments that Nehmer is applicable to the 
appellant's claim is misplaced.  Specifically, at the time of 
the October 1996 denials, the appellant had not brought forth 
any evidence that lung cancer, or any one of the disabilities 
listed as having a relationship to Agent Orange exposure, had 
contributed to the veteran's death.  Rather, the death 
certificate showed that the veteran died as a result of 
cerebral metastasis and transitional cell carcinoma of the 
bladder.  Neither of these disabilities have been associated 
with Agent Orange exposure.  There was no mention of lung 
cancer.  By 1996, lung cancer had been included as one of the 
disabilities related to Agent Orange exposure.  Thus, there 
was nothing in the record at the time of the 1996 application 
for dependency and indemnity compensation benefits that would 
now put VA on notice that dependency and indemnity 
compensation was warranted.  This is the difference between 
the claimants in the Nehmer case and the appellant's case at 
hand.  Had there been evidence in the claims file at the time 
of the October 1996 determinations that lung cancer had 
contributed to the veteran's death, an earlier effective date 
may be warranted.  However, that is not what the facts in 
this case show.

The Board notes that the veteran's August 1996 death has been 
associated with lung cancer, but such knowledge did not come 
into existence until the appellant put VA on notice in 
February 1999.  This does not change the outcome of the 
decision.  

The Board is aware that in the appellant's VA Form 9, Appeal 
to the Board of Veterans' Appeals, she stated that it was not 
her fault that it took until 1999 for the State and the 
doctor to get the error in the death certificate corrected.  
The Board notes that the physician amended the death 
certificate in March 1998.  Additionally, the certified copy 
of the death certificate that the appellant submitted with 
her petition to reopen indicates that it was issued in June 
1998.  Had the appellant filed her petition to reopen the 
claim for dependency and indemnity compensation benefits at 
either one of those times, she would have received an 
effective date earlier than February 9, 1999.  However, she 
did not submit a petition to reopen the claim until February 
9, 1999, which is the correct effective date based upon the 
facts of this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

For the reasons stated above, the Board finds that there is 
no legal basis to grant an effective date earlier than 
February 9, 1999, for the award of dependency and indemnity 
compensation benefits.  See id.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that the appellant asserted in her VA Form 
9 that the doctor and the "government" had committed clear 
and unmistakable error.  The Board has not construed this as 
a claim for clear and unmistakable error in the October 1996 
decision.  First, her claiming that the doctor committed 
clear and unmistakable error by not including lung cancer in 
the original death certificate can, in no way, be construed 
as a claim for clear and unmistakable error in a VARO rating 
decision.  Second, her claim that the government had 
committed clear and unmistakable error is not clear in that 
she could be addressing the State government of Texas.  Thus, 
if the appellant wishes to assert such, she should file a 
claim with VA for clear and unmistakable error with specific 
allegations as to the error or errors. 



ORDER

Entitlement to an effective date earlier than February 9, 
1999, for the award of dependency and indemnity compensation 
benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

